Wash, J.,
delivered the opinion of the Court.
Wilder was indicted on the fourth Monday of November, eighteen hundred and. thirty-one, for an assault and battery and pleaded not guilty. At the January term thereafter the cause was tried and a verdict of guilty found by the jury, on which the Circuit Court gave judgment, to reverse which, Wilder has come with his writ of error to this Court. The only error assigned and relied on for the plaintiff in error is, that the Circuit Court had no jurisdiction of the offence. It is contended that the act passed by the General Assembly on the 18th of January, 1831, declaring assaults and batteries not indictable, ousted the Circuit Court of its jurisdiction. Prior to the passage of that act, assaults and batteries were punishable by indictment at any time within the year after the offence committed. Tile act passed in January, and the indictment was found in November thereafter. Non constat, but the offence was committed prior to the passage of the act, and within the year. If so the indictment would well lie, and since nothing is shown to the contrary it shall be so *292taken in support of the judgment. This same question was raised during the last term at Fayette, (in the case of Robinson-and the State,) and was there so adjudged. The judgment of the Circuit Court is therefore affirmed with-costs.